Citation Nr: 1827094	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-42 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Brant, Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to October 1978, and from February 1979 to April 1980.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2014 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2015, the Veteran testified at a video conference hearing before the undersigned.


FINDING OF FACT

The probative evidence of record, to include the April 2014 and October 2014 opinions from Dr. D. H. and the November 2015 opinion from Dr. J. E., shows that the Veteran's low back disability, diagnosed as herniated disc with radiculopathy and lumbar spondylosis, is at least as likely as not caused by his service-connected left knee disability.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, his herniated disc with radiculopathy and lumbar spondylosis was incurred secondary to the service-connected left knee disability.  38 U.S.C. §§ 1101, 1110, 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).



ORDER

Entitlement to service connection for a low back disability, diagnosed as herniated disc with radiculopathy and lumbar spondylosis, is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


